UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1688



FE MAGTOTO TIATCO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-435-330)


Submitted:   August 20, 2007            Decided:   September 13, 2007


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Jim Tom Haynes, JIM TOM HAYNES, P.C., Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Gladys M. Steffens-
Guzman, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fe   Magtoto    Tiatco,   a   native   and   citizen   of   the

Philippines, petitions for review of a decision of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

order denying cancellation of removal under 8 U.S.C.A. § 1229b(b)

(West 2005 & Supp. 2007), and ordering Tiatco’s removal.         We deny

the petition for review.

          Under 8 U.S.C.A. § 1252(a)(2)(B)(i) (West 2005), this

court has no jurisdiction to review “any judgment regarding the

granting of relief under section . . . 1229b . . . of this title.”

In view of these statutory limitations, we lack jurisdiction to

review the Board’s determination that Tiatco failed to establish

“exceptional and extremely unusual hardship” to her mother.           See

Barco-Sandoval v. Gonzales, __ F.3d __, __, 2007 WL 2189132, at *3-

*4 (2d Cir. 2007); Martinez-Maldonado v. Gonzales, 437 F.3d 679,

682 (7th Cir. 2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-

30 (9th Cir. 2005).      The petition for review is dismissed as to

this claim.

          An exception to section 1252(a)(2)(B)(i)’s jurisdictional

ban exists for “constitutional claims or questions of law,” 8

U.S.C.A. § 1252(a)(2)(D) (West 2005), “arising from the agency’s

decision to deny discretionary relief.” Jean v. Gonzales, 435 F.3d

475, 480 (4th Cir. 2006).      Tiatco asserts that the immigration

judge’s denial of a continuance to allow her to arrange for her


                                - 2 -
mother’s presence at the hearing violated her constitutionally

protected     due   process   rights.       An   alien   must    be   given   “an

opportunity to be heard at a meaningful time and in a meaningful

manner, i.e., [to] receive a full and fair hearing on [her]

claims.”      Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir. 2002).               An

alien must establish not only that a violation occurred but also

that she suffered prejudice from the violation.                    Id. at 320.

Prejudice requires that the violation was likely to affect the

results of the hearing.        Jean, 435 F.3d at 484.           Having reviewed

the administrative record in this case, we conclude that Tiatco did

not establish that the immigration judge’s denial of a continuance

denied her due process.        The petition for review is denied as to

this claim.

              Accordingly, we dismiss in part and deny in part Tiatco’s

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would    not   aid   the

decisional process.



                                                 PETITION DISMISSED IN PART
                                                         AND DENIED IN PART




                                      - 3 -